Title: From John Adams to Boston Patriot, 5 June 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, June 5, 1809.
				
				IN page 25, is a strain of flimsy rant, as silly as it is
indecent. “The supplement to the declaration was a
blameable excess.” It waved the point of honor, which
after two rejections of our ministers, required that the
next mission, should proceed from France. Where did he find this point of honor? If any such
point had existed, it had its full force against the second
mission: and its principal force consisted in the formal
declaration of the directory, that it “never would receive
another minister plenipotentiary without apologies for the
president’s speeches, and answers to addresses.” If we
had a right to wave this point of honor in one instance,
we had in tw,: especially as one member of the second
mission, was the same man who had been rejected in the
first. But after the explicit retraction of the declaration,
that they would not receive a minister without apologies,
the point of honor was completely done away. To give
them an opportunity of retracting that declaration, I declared in my message to Congress, that I would not send
another minister to France, till this declaration was retracted by assurances that he should be received in character. They embraced the opportunity cordially when
they might have avoided the humiliation by sending a
minister here. And whatever Hamilton’s opinion might
be, I knew that they might have negotiated more to their
advantage here than at Paris. Hamilton’s fingers had
not the tact, or tactility, if you like the word better, of
the public pulse. In page 27, he argues the probability that France
would have sent a minister here from the fact that she did
afterwards “stifle her resentments, and invite the renewal
of negotiation.” I know not whether this is an example
of Mr. Hamilton’s “Analysis of Investigation” or not.
It is an argument a Posteriori. It is reasoning upward or
backward.These invitations were not known, nor made, when I
pledged myself, by implication at least, to send a minister, when such invitations should be made. When they were
made I considered my own honor and the honor of the
government committed. And I have not a doubt that Hamilton thought so too: and that one of his principal vexations was that neither himself nor his privy counsellors
could have influence enough with me to persuade or intimidate me to disgrace myself in the eyes of the people
of America and the world, by violating my parole.This he might think would assist him in his caucuses
at New York and Philadelphia, where the honor, not only
of every member, but of every State and every elector was
to be pledged, to give an equal vote for Pinckney and
Adams, that the choice of President should be left to the
House of Representatives, whose members on the day of
election, or the day before, were to be furnished with
this pamphlet, spick and spun, to make sure of the sacrifice of Adams. But more of this hereafter.In the mean time what reasons had we to expect that
the French government would send a minister here? Such
an idea had been whispered in private conversation perhaps, by Dr. Logan and some others; but we had not
a color of official information to that effect, that I remember. What motives had the French to send a minister?
They had committed depredations upon our commerce to
the amount, it has been said, of twenty millions of dollars. Would the Directory have been animated with any
great zeal to send an ambassador to offer us compensation
for these spoliations at a time when they were driven to
their wit’s ends to find revenues and resources to carry on
the war in Europe, and break the confederations against
them.We had declared the treaty of alliance and all treaties
between France and the United States, null and void.
Do we suppose the French government would have been
in haste to send an ambassador to offer us a solemn revocation, by treaty, of all former treaties? What urgent motive could the French have to be in haste to send a minister? They could not be apprehensive that we should
send an army to Europe to conquer France, or assist her   	enemies. We had no naval power sufficient to combat
their navy in Europe, which was then far from being reduced as it has been since. They had no commerce or
mercantile navigation, upon which our little navy or privateers could have made reprisals.There is but one motive that I can imagine should have
stimulated them very much & that is, the apprehension
that we might enter into an alliance offensive and defensive with Great Britain. This they might have considered as a serious affair to them in a course of time, though
they might not fear any very immediate harm from it.
But I doubt not the French had information from a thousand emissaries, and Talleyrand knew from personal observation in various parts of America, and Hamilton must
have known, if he had any feeling of the popular pulse,
that a vast majority of the people of America dreaded
an alliance with Great Britain more than they did a war
with France. It would have taken a long time, it would
have required a long and bloody war with France, and
a violent exasperation of the public mind to have reconciled the people to any such measure. No, Hamilton and
his associates could not have seriously believed that the
French would soon send a minister here. If they had
not, or if they had delayed it, Hamilton would have continued at the head of his army—continual provocations
and irritations would have taken place between the two
nations, till one or the other would have declared war.
In the mean time it was my opinion then, and has been
ever since, that the two parties in the United States would
have broken out into a civil war; a majority of all the
States to the southward of Hudson river, united with nearly half New England, would have raised an army under
Aaron Burr; a majority of New England might have
raised another under Hamilton—Burr would have beat
Hamilton to pieces, and what would have followed next,
let the prophets foretell. But such would have been the
result of Hamilton’s "enterprizes of great pith and moment." I say this would probably have been the course
and result of things, had a majority of New-England continued to be attached to Hamilton, his men, and measures. But I am far from believing this. On the contrary, had not our envoys proceeded, had not the people
expected a peace with France from that negociation,
New England herself, at the elections of 1800, would
have turned out Hamilton’s whole party, and united
with the southern and middle States in bringing in men
who might have made peace on much less advantageous
terms.And now let the world judge who “consulted much”—who “pondered much"—who “resolved slowly”—and who “resolved surely.”
				
					John Adams.
				
				
			